NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK WILLITS, on behalf of themselves           No.    17-56445
and all others similarly situated; JUDY
GRIFFIN, on behalf of themselves and all        D.C. No.
others similarly situated; BRENT                2:10-cv-05782-CBM-MRW
PILGREEN, on behalf of themselves and all
others similarly situated; COMMUNITIES
ACTIVELY LIVING INDEPENDENT                     MEMORANDUM*
AND FREE, ("Calif") on behalf of
themselves and all others similarly situated,

                Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES, a public entity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                  Consuelo B. Marshall, District Judge, Presiding

                       Argued and Submitted March 8, 2019
                              Pasadena, California

Before: WARDLAW and BENNETT, Circuit Judges, and CARDONE, ** District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
      Plaintiffs appeal the district court’s order denying their Motion for a

Supplemental Award of Reasonable Attorneys’ Fees, Costs, and Expenses (the

“Second Motion”). For the reasons that follow, we affirm.

      1.     The City of Los Angeles (the “City”) argues that we lack jurisdiction

because the Second Motion was untimely. We disagree. “[A]n order on attorneys’

fees is collateral to, and separately appealable from, the judgment.” Hunt v. City of

Los Angeles, 638 F.3d 703, 719 (9th Cir. 2011). “[I]n a civil case . . . the notice of

appeal required by Rule 3 must be filed with the district court clerk within 30 days

after entry of the judgment or the order appealed from.” Fed. R. App. P.

4(a)(1)(A). Plaintiffs filed their notice of appeal with the district court within

thirty days of the order challenged on appeal, and we have jurisdiction under 28

U.S.C. § 1291.

      2.     The district court did not abuse its discretion by denying the Second

Motion. See Kohler v. Presidio Int’l, Inc., 782 F.3d 1064, 1068 (9th Cir. 2015).

      Plaintiffs sought the maximum fee award the parties’ settlement agreement

allowed in their first motion for attorneys’ fees and costs—$15 million. The district

court did not award the maximum, but did award $11,803,496.84 in fees and costs.

In denying the Second Motion, the district court found that Plaintiffs’ counsel had

affirmatively and expressly represented to the court, in connection with the first

motion, that there would be only one fee application. This finding is supported by


                                           2
the record. In these circumstances, the district court was within its discretion to

deny the Second Motion.

      3.     Plaintiffs’ Second Motion also asked the district court to grant taxable

costs. The district court observed that Plaintiffs’ Rule 54 Application to Tax Costs

(“Rule 54 Application”) was pending with the clerk, and denied Plaintiffs’ request

on that basis. Under Rule 54 and the Local Rules of the Central District of

California, the clerk, not the district court, must make an initial determination of

taxable costs. Fed. R. Civ. P. 54(d)(1); C.D. Cal. L.R. 54-2.

      However, Plaintiffs filed their Rule 54 Application nearly three years ago,

and the district court clerk has yet to act upon it. This delay is unreasonable.

Within sixty days of the date of this order, the clerk shall either act upon the

application or explain, in writing, the reasons for not doing so.

      AFFIRMED.




                                           3